Citation Nr: 9928084	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-31 1710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a soft tissue mass 
of the back claimed as secondary to exposure to Agent Orange.  

2.  Entitlement to an increased rating for anxiety reaction, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a denied rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Roanoke, 
Virginia, that denied, in part, service connection for knots 
on the back and a rating in excess of 30 percent for anxiety 
reaction.  

By a March 1998 rating decision, the RO denied the veteran's 
claim for an increased rating for a fungal skin condition and 
reduced the 10 percent rating that had been in effect to zero 
percent based on a recent VA examination.  However, the 
rating was protected so it was restored by a June 1998 rating 
decision, at which time a rating higher than 10 percent was 
again denied.  In an April 1999 presentation the 
representative argued that the issue of an increased rating 
for the fungus condition should have been included in the 
appeal.  That statement is accepted as a notice of 
disagreement with the June 1998 rating decision.  

The veteran has referred to multiple scars from his shell 
fragment wounds in connection with his claimed skin 
disabilities, but it is not clear whether he is claiming an 
increased rating for any/all residuals of his shell fragment 
wounds.  This matter is referred to the RO for consideration. 


REMAND

An October 1970 rating decision established service 
connection, in part, for anxiety reaction and a fungus 
infection of the abdomen and upper extremities.   

During a Travel Board hearing before the undersigned Board 
member in May 1999, the veteran's representative requested 
the latest clinical records pertinent to the appeal be 
obtained and that the veteran be afforded updated 
examinations.  

The most recent VA psychiatric examination was in February 
1997; however, the examiner did not provide a Global 
Assessment of Functioning Score.  The most recent VA skin 
examination was in December 1997.  At that time the examiner 
noted a "lymphoma."  (Non-Hodgkin's lymphoma is a disease 
for which service connection may be presumptively granted in 
cases where the veteran served in the Republic of Vietnam, as 
the veteran in this case did.)  However, a January 21, 1997, 
VA outpatient record also shows an impression of "lipoma" 
in respect to a "lesion" on the veteran's back.  It is 
unclear whether the reference to "lymphoma" was intended or 
in error inasmuch as the veteran has not been afforded any 
treatment for such a condition.  This matter must be 
clarified before it can be determined whether the claim for 
service connection for knots on the back is well grounded.   

In consideration of the foregoing, the case is remanded for 
the following actions:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any medical treatment pertaining 
to his nervous disorder and knots on his 
back, the records of which have not been 
obtained.  If necessary, he should 
provide a written authorization for the 
release of medical records pursuant to 
obtaining any such records.  Also, any 
additional records dated since August 
1998 should be obtained from Dr. Hughes 
and any VA medical facility, to include 
any satellite clinic and records by Dr. 
Turner.  

3.  Thereafter, the RO should take any 
action necessary to obtain clarification 
as to whether the reference to 
"lymphoma" in the December 3, 1997 VA 
skin diseases examination report was the 
word intended by the examiner.  
Clarification should be obtained from the 
examiner if available, otherwise from 
another medical professional.  The 
clarification should be based on a review 
of the claims folder.  If it is indicated 
that "lymphoma" was intended, the 
veteran must then be examined by a 
medical doctor who is an oncologist or 
other appropriate specialist to determine 
whether the does in fact have lymphoma.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  All indicated tests should 
be performed.  

4.  The veteran should be afforded a 
comprehensive psychiatric rating 
examination to ascertain the current 
manifestations and severity of his 
anxiety reaction.  The claims folder and 
a separate copy of this remand must be 
made available to the examiner prior to 
the examination, the review of which 
should be acknowledged in the examination 
report.  The report of examination should 
contain a detailed account of all 
manifestations of anxiety reaction found 
to be present.  The examiner is requested 
to identify the frequency and severity of 
all positive findings, as well as to 
enumerate all negative symptomatology.  
If there are found to be psychiatric 
disorder(s) other than, and unrelated to, 
anxiety reaction (including any 
personality disorders), the examiner 
should reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which anxiety 
reaction affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to anxiety reaction.  

1) Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

2) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss;

3) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment or abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships;

4) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near- continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
such as unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and the inability to establish and 
maintain effective relationships;

5) Total occupational and social 
impairment due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

A multi-axial assessment should be 
conducted, with a discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score) to include an 
explanation of the numeric code assigned.  
The rationale for all conclusions should 
be provided.

After the development requested above has 
been completed to the extent possible, 
the RO should ensure that there has been 
compliance with the Board's requirements.  
If  not, corrective action should be 
taken.  The RO must assure that all 
development has been completed.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  Then the RO should readjudicate the 
claims with consideration of the mental 
disorders rating criteria effective 
November 7, 1996.  Due consideration 
should also be given to 38 C.F.R. § 
3.321(b)(1) (1998), as relates to the 
claims for an increased rating, if 
applicable.  

7.  If any claim remains denied, the 
veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The RO must also provide a 
statement of the case addressing the 
issue of an increased rating for the 
veteran's skin fungus.  The veteran 
should then be afforded time to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


